NO. 12-18-00320-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

 ERIC MARKEITH BIRCHER,                          §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                              §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Eric Markeith Bircher appeals his conviction for felony driving while intoxicated. In his
sole issue, Appellant argues that the judgment contains an error. We modify and affirm as
modified.


                                         BACKGROUND
       Appellant was charged by indictment with driving while intoxicated with two prior
convictions for offenses relating to the operating of a motor vehicle while intoxicated, enhanced
by two prior felony convictions. Appellant retained counsel to represent him in the trial court.
Ultimately, he pleaded “guilty” to the offense and “true” to the enhancement paragraphs, and the
trial court assessed his punishment at imprisonment for ten years. The trial court appointed
appellate counsel, and this appeal followed.


                                       JUDGMENT ERROR
       In Appellant’s sole issue, he argues that the trial court’s judgment incorrectly names his
trial counsel. The judgment names Jeffrey D. Sanders and A. Reeve Jackson as Appellant’s trial
counsel. However, the record indicates that A. Reeve Jackson was appointed as Appellant’s
appellate counsel, and Jackson’s name does not appear in the record before this appointment. On
appeal, Appellant requests that we reform the judgment to reflect that he was represented at trial
by Sanders alone. The State concedes the error but notes that the record shows both Sanders and
Curt Ellis represented Appellant at the plea hearing.
         An appellate court may reform a trial court’s judgment when it has the necessary data and
information. TEX. R. APP. P. 43.2(b); Banks v. State, 708 S.W.2d 460, 462 (Tex. Crim. App.
1986). Here, based on the record before us, we conclude that the judgment should be modified to
reflect that Appellant’s trial attorneys were Jeffrey D. Sanders and Curt Ellis. See id. Accordingly,
we sustain Appellant’s sole issue.


                                                  DISPOSITION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment to reflect
that Appellant’s trial attorneys were Jeffrey D. Sanders and Curt Ellis. We affirm the trial court’s
judgment as modified.
                                                                 GREG NEELEY
                                                                    Justice



Opinion delivered October 31, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 31, 2019


                                         NO. 12-18-00320-CR


                                  ERIC MARKEITH BIRCHER,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0368-18)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein, and the same being inspected, it is the opinion of the Court that the judgment of the
trial court below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be modified to reflect that Appellant’s trial attorneys were Jeffrey D. Sanders
and Curt Ellis; and as modified, the trial court’s judgment is affirmed; and that this decision be
certified to the trial court below for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.